Case 6:19-cv-02425-GKS-LRH Document 30 Filed 12/22/20 Page 1 of 5 PagelD 828

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

ORLANDO DIVISION

VERNESSA MARIE GOMEZ,

Plaintiff,
v. Case No: 6:19-cv-2425-Orl-18LRH
COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

ORDER

THIS CAUSE concerns Plaintiff Vernessa Marie Gomez’s (“Gomez”) appeal from a final
decision of the Commissioner of the Social Security Administration (the “Commissioner”)
denying her application for disability benefits. On March 26, 2020, the Commissioner filed a
certified copy of the record of administrative proceedings related to Gomez’s case. (See
Administrative Record, filed at Doc. 22, hereinafter referred to as “R”). On November 13, 2020,
the United States Magistrate Judge issued a report and recommendation (the “Report and
Recommendation”) (Doc. 29) recommending that the Commissioner’s decision be reversed and
remanded for further proceedings pursuant to 42 U.S.C. § 405(g). (id. at 10.) As set forth below,
the Court respectfully declines to adopt the Report and Recommendation and will affirm the
Commissioner’s decision.

I. BACKGROUND

In June 2015, Gomez applied for Disability Insurance Benefits (“DIB”) under Title II of
the Social Security Act, 42 U.S.C. § 423, alleging a disability onset date of January 2, 2015. (R.
22.) Gomez’s claims were denied initially and upon reconsideration. (/d.) Thereafter,

administrative law judge (“ALJ”) John Marshall Meisburg, Jr. (“ALJ Meisburg”) held hearings on
Case 6:19-cv-02425-GKS-LRH Document 30 Filed 12/22/20 Page 2 of 5 PagelD 829

March 12, 2018 (the “March Hearing”) and November 19, 2018 (the “November Hearing”). (R.
22, 41-62.) Gomez, represented by counsel, appeared at both hearings. (Jd.) At the November
Hearing, the ALJ also heard testimony from Dr. Nathan R. Strahl (“Dr. Strahl”), a non-examining
medical expert. (R. 43-46.) Subsequently, on November 29, 2018, the ALJ entered a decision
denying Gomez’s application for DIB (the “2018 Decision”). (R. 22-33.) Gomez argues that ALJ
Meisburg erred by assigning Dr. Strahl’s opinion great weight but not explaining why he failed to
account for the portion of his opinion in which he opined that Gomez meets Listing 12.03 when
she does not take her medication. (See Doc. 28 at 11-13.)

On December 24, 2019, after exhausting administrative remedies,'! Gomez filed her
Complaint with the Court. (Doc. 1.) Then, on October 9, 2020, the parties submitted their Joint
Memorandum of Law (Doc. 28) addressing their respective positions. (See id.) Subsequently, the
United States Magistrate Judge entered the Report and Recommendation (Doc. 29), recommending
that the Commissioner’s decision be reversed and that Gomez’s case be remanded because “to the
extent the ALJ rejected Dr. Strahl’s opinion that [Gomez] meets Listing 12.03 because that opinion
was based on her noncompliance, that decision is not supported by substantial evidence due to the
ALJ’s failure to consider and make a finding regarding the reasons for [Gomez’s] noncompliance.”
(Jd. at 9.)

Il. STANDARD OF REVIEW

The scope of this Court’s review is limited to determining whether the ALJ applied the
correct legal standards and whether the ALJ’s findings are supported by substantial evidence in the
record as a whole. See McRoberts v. Bowen, 841 F.2d 1077, 1080 (11th Cir. 1988); see also 42

U.S.C. § 405(g), § 1383(c)(3). An ALJ’s factual findings shall be conclusive if supported by

 

On October 21, 2019, the Social Security Administration’s Appeals Council denied review the 2018 Decision. (R.
1-3.)

2
Case 6:19-cv-02425-GKS-LRH Document 30 Filed 12/22/20 Page 3 of 5 PagelD 830

substantial evidence. 42 U.S.C. § 405(g), § 1383(c)(3). “Substantial evidence is more than a scintilla,
but less than a preponderance. It is such relevant evidence as a reasonable person would accept as
adequate to support a conclusion.” Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983)
(citing, inter alia, Richardson v. Perales, 402 U.S. 389, 401 (1971)). Unlike findings of fact, the
Commissioner’s conclusions of law are not presumed valid. Keeton v. Dept. of Health & Human
Servs., 21 F.3d 1064, 1066 (11th Cir. 1994) (citing Cornelius v. Sullivan, 936 F.2d 1143, 1145 (11th
Cir. 1991), and Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)). “The [Commissioner’s]
failure to apply the correct law or to provide the reviewing court with sufficient reasoning for
determining that the proper legal analysis has been conducted mandates reversal.” Jd. (citing
Cornelius, 936 F.2d at 1146, and Martin, 894 F.2d at 1529). Additionally, a court reviewing the
Commissioner’s decision must “view the record as a whole, taking into account evidence favorable
as well as unfavorable to the decision.” Foote v. Chater, 67 F.3d 1553, 1560 (11th Cir. 1995) (citing
Chester v. Bowen, 792 F.2d 129, 131 (11th Cir. 1986)). However, the reviewing court “may not
decide the facts anew, reweigh the evidence, or substitute [its] judgment for that of the
[Commissioner].” Bloodsworth, 703 F.2d at 1239.
III. DISCUSSION

Gomez bears the burden of proving that she is disabled within the meaning of the Social
Security Act by providing relevant medical and other evidence to prove her disability. See 20
C.F.R. § 404.1512 (a); Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001) (“The burden is
primarily on the claimant to prove that he is disabled, and therefore entitled to receive Social
Security disability benefits.”). In this case, after consideration of the evidence in the record, ALJ
Meisburg found that “[Gomez] does not have an impairment or combination of impairments that

meets or medically equals the severity of one of the listed impairments in 20 CFR Part 404, Subpart
Case 6:19-cv-02425-GKS-LRH Document 30 Filed 12/22/20 Page 4 of 5 PagelD 831

P, Appendix 1 (20 CFR 404.1520(d), 404.1525 and 404.1526).” (R. 25-27.) ALJ Meisburg then
assigned a restrictive Residual Functional Capacity (“RFC”) to Gomez’s claim. (R. 27-31.)
Specifically, ALJ Meisburg found that Gomez “has the residual functional capacity to perform
medium work as defined in 20 CFR 404.1567(c) except she is limited to occasional contact with
the public and simple routine tasks and no complex instructions.” (See R. 27.) In assessing
Gomez’s limitations and RFC, ALJ Meisburg properly considered the testimony and opinion of
Dr. Strahl. Dr. Strahl opined that Gomez has a history of poor medication compliance and meets
the listing for Schizophrenia, Listing, 12.03, when non-compliant. (R. 44-45.) Dr. Strahl also
opined that Gomez does not meet or equal Listing 12.03 or any other listed impairment when she
is compliant with taking her prescribed medication. (R. 45.) After reviewing the record and hearing |
testimony from both Gomez and Dr. Strahl, including testimony about Gomez’s non-compliance
with taking prescribed medication, ALJ Meisburg gave Dr. Strahl’s hearing testirnony great weight
and found Gomez could perform a range of medium work. (R. 25-29.) According to the 2018
Decision, “[Dr. Strahl’s] opinion is consistent with the overall evidence, which supports no greater
limitations than those included in the residual functional capacity assessed herein. .. . Accordingly,
this opinion is given great weight.” (R. 29.) ALJ Meisburg noted other hearing testimony and
evidence of record supporting his findings that Gomez’s mental impairment does not meet or
medically equal the criteria of listing 12.03 and that Gomez can perform medium work with
restrictions. (R. 25-31.) Additionally, “[t]he [Social Security] regulations provide that refusal to
follow prescribed medical treatment without a good reason will preclude a finding of disability.”
Dawkins v, Bowen, 848 F. 2d 1211, 1213 (11th Cir. July 1988) (citing 20 C.F.R. § 416.930(b)) .
In this case, Gomez has a history of non-compliance with taking prescribed medication, but she

does not sufficiently present good reasons for her non-compliance, nor is there sufficient evidence
Case 6:19-cv-02425-GKS-LRH Document 30 Filed 12/22/20 Page 5 of 5 PagelD 832

in the record of any such good reasons for non-compliance. The ALJ explicitly noted Gomez’s
non-compliance and the December 2018 decision, supported by substantial evidence, should be
affirmed.
IV. CONCLUSION

Each of ALJ Meisburg’s findings is supported by substantial evidence and ALJ Meisburg
applied the proper legal analysis to Gomez’s disability claims. Accordingly, after review of the
record as a whole, taking into account evidence both favorable and unfavorable to Plaintiff
Vernessa Marie Gomez’s claims, it is hereby ORDERED and ADJUDGED as follows:

1. United States Magistrate Judge Leslie R. Hoffman’s Report and Recommendation (Doc.
29) is REJECTED.

2. The Commissioner’s final decision in this case is AFFIRMED.

3. The Clerk of the Court is directed to ENTER JUDGMENT accordingly and CLOSE

this case.

    

 

DONE and ORDERED in Orlando, Florida, this day of December, 2020.
G. KENDALL SHARP

 

SENIOR UNITED STATES DISTRICT JUDGE
Copies to:

~

Counsel of Record
